NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-2528-16T3

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

BRIAN A. MOORE, a/k/a
BRIAN J. MOORE, and
DAVID J. MOORE,

           Defendant-Appellant.


                    Submitted October 31, 2018 – Decided January 31, 2019

                    Before Judges Alvarez and Reisner.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Camden County, Indictment No. 14-09-2679.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Michael J. Confusione, Designated Counsel,
                    on the brief).

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Adam D. Klein, Deputy Attorney General,
                    of counsel and on the briefs).

                    Appellant filed a pro se supplemental brief.
PER CURIAM

      Tried to a jury, defendant Brian A. Moore was convicted of first-degree

human trafficking by facilitating access to controlled dangerous substances

(CDS), N.J.S.A. 2C:13-8(a)(1)(g) (counts four through seven); first-degree

human trafficking by receiving value as an organizer, N.J.S.A. 2C:13-8(a)(2)

(amended count eight); 1 and third-degree promoting prostitution, N.J.S.A.

2C:34-1(b)(2) (counts nine through fourteen). The jury acquitted defendant of

first-degree human trafficking by causing or threatening to cause serious bodily

harm, N.J.S.A. 2C:13-8(a)(1)(a) (counts one through three). During the trial,

defendant was self-represented but had available the services of standby

counsel.2   On December 21, 2016, the judge sentenced defendant to the

mandatory term of twenty years imprisonment without parole on merged counts

four through eight. See N.J.S.A. 2C:13-8(d). Concurrent terms of four years

subject to two years of parole ineligibility were imposed on each of the

remaining convictions. Defendant appeals and we affirm.



1
  On March 29, 2016, the judge before trial corrected the statutory cite on that
count of the indictment to conform to the substance of the charge. For that
reason, the final judgment describes it as an "amended" count.
2
  Defendant's first trial resulted in a mistrial. He then represented himself as
well, however, he had a different standby attorney in multiple proceedings.
                                                                        A-2528-16T3
                                       2
      The facts derived from the motion and trial record can be briefly

summarized. On March 5, 2014, a Cherry Hill Police Department Special

Investigations Unit officer arranged for a meeting with a suspected prostitute ,

whose suggestive photograph, name, and number were posted on a website

known to advertise such services. The officer scheduled a meeting with "Tori"

at a local motel at 8:00 p.m.

      During police surveillance of the motel parking lot, defendant's gray

Infiniti was observed discharging Tori at the front door of the building. The

officer, in the guise of being a patron, admitted her into one of two adjoining

motel rooms investigators had rented, and asked her about the cost of her

services and the available options. After Tori responded, the officer placed $250

on a table. Tori put the money in her pocketbook and went into the bathroom to

change. At that point, the officers in the adjoining room entered and confronted

her. Tori acknowledged the reason for her presence and said her ride would

return in an hour. When the Infiniti drove up to the motel front doors, defendant,

who was driving, was arrested and searched.

      Meanwhile, Tori told the officers that she feared defendant, whom she

described as her pimp.     She disclosed that she and three other women he

controlled lived in a nearby motel room. Officers went to the location, rented


                                                                          A-2528-16T3
                                        3
in the name of one of the women. With her written consent, they searched the

room and seized defendant's laptop, a box of syringes, and three cell phones.

All the women described to police the same business organization as had Tori:

defendant drove the women to their assignations as prostitutes and to the city to

buy drugs. On occasion, he would assault them if he perceived them to be

disrespectful to him or thought they had stolen money from him. He collected

their earnings, allowing them different percentages but at least enough cash back

to purchase drugs and cigarettes. The women described being photographed in

provocative garb so their pictures could be posted on the prostitution web page.

      Defendant's laptop computer and cell phones, including the one seized

from his Infiniti when it was moved into a parking space to await the arrival of

a tow truck, were introduced into evidence at trial. The photographs and cell

phone extraction information from the devices, obtained on a warrant, further

corroborated the women's statements regarding defendant's prostitution ring.

      Defendant's counseled brief raises the following points:

            Point 1
            The trial court erred in denying defendant's motion to
            suppress the invalid arrest warrant




                                                                         A-2528-16T3
                                       4
      Point 2
      The trial court erred in denying defendant's motion to
      suppress the policeman's warrantless seizure of
      defendant's watch, wallet, and cell phone

      Point 3
      Defendant's right to a fair jury trial was infringed

      Point 4
      Defendant's sentence is improper and excessive

Defendant's uncounseled brief raises the following points:

      Point 1
      The trial court erred in denying defendant's motion to
      suppress all evidence associated with the complaint
      warrant

      Point 2
      The trial court erred denying defendant's motion to
      suppress evidence derived from warrantless search and
      seizure of defendant's residence

      Point 3
      The trial court erred denying defendant's motion to
      suppress evidence from warrantless search of
      automobile

      Point 4
      The trial court erred denying defendant's motion to
      dismiss pursuant [to] R. 3:25-3 unreasonable delay

      Point 5
      Defendant's Sixth Amendment right has been violated
      via ineffective counsel




                                                               A-2528-16T3
                                  5
            Point 6
            Defendant's Sixth Amendment right to a fair trial was
            violated by means of withholding discovery

            Point 7
            Defendant was denied fair trial by means of
            prosecutorial misconduct in closing arguments

            Point 8
            The trial court erred denying defendant's motion to
            suppress evidence derived from violation of the New
            Jersey Wiretap Act

            Point 9
            The trial court erred denying defendant's recusal
            motion, denying defendant's right to a fair and impartial
            trial

                                        I.

      We consider defendant's uncounseled brief to raise points of error so

lacking in merit as to not warrant discussion in a written opinion.             R.

2:11-3(e)(2). In the main, they are claims made based on general recitation of

law having no relevance to the facts as revealed in the trial record. For example,

the alleged New Jersey Wiretapping and Electronic Surveillance Control Act

(the Act) violation is simply inapposite—defendant mistakenly believes it

applies to a call one of the women made of her own volition to his cell phone.

See N.J.S.A. 2A:156A-1 to -37.




                                                                          A-2528-16T3
                                        6
      We do not intend by our citation to Rule 2:11-3(e)(2) to dispose of

defendant's ineffective assistance of counsel claim.       Although there is a

legitimate question as to whether the doctrine even applies to the services of

standby counsel, the matter is best left to an application for post-conviction

relief (PCR) under Rule 3:22. See State v. Jones, 219 N.J. 298, 310 (2014)

(holding that "PCR proceedings offer the best opportunity for ineffective

assistance claims to be reviewed"); State v. Preciose, 129 N.J. 451, 459-60

(1992) (holding that "Ineffective-assistance-of-counsel claims are particularly

suited for post-conviction review because they often cannot reasonably be raised

in a prior proceeding.").

                                       II.

      Defendant's counseled points also lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2). Beginning with point one,

the alleged technical deficiencies found in the arrest warrant are meaningless for

two reasons. First, an arrest warrant later determined to be insufficient can be

amended to remedy any defects. R. 3:3-4(a). Accordingly, while a warrant is

in the process of being cured, "neither the process itself, nor any defendant

brought before the court pursuant to that process, should be dismissed or

discharged." State v. Egles, 308 N.J. Super. 124, 131 (App. Div. 1998). Thus,


                                                                          A-2528-16T3
                                        7
even if the warrant was deficient at the time defendant was arrested, because the

later indictment found the necessary probable cause, such an argument is moot.

Second, the police were actively investigating after Tori's arrest and had ample

probable cause to make a warrantless arrest of defendant. They witnessed him

drop Tori off, she explained that he was her pimp, and the officers witnessed

him return at the time he believed she would have completed providing

prostitution services. It is well-settled that arrest warrants are not required in

all cases. State v. Brown, 205 N.J. 133, 145 (2011). Once defendant committed

a crime in the presence of police officers, an arrest could occur even without a

properly obtained warrant, since police "have full power of arrest for any crime

committed in said officer's presence and committed anywhere within the

territorial limits of the State of New Jersey." N.J.S.A. 40A:14-152.1; see also

State v. Dangerfield, 171 N.J. 446, 460 (2002) (N.J.S.A. 40A:14-152.1

authorizes police to make an arrest when a person commits a crime "in the

presence of the arresting officer.").    In other words, the officers saw him

committing a crime.

      The trial judge made extensive findings in her June 15, 2016 decision

denying defendant's motion to suppress. We rely upon her analysis in addition

to the inherent lack of merit to the arguments defendant makes.


                                                                          A-2528-16T3
                                        8
      The judge found the officers, who she considered "extremely credible,"

had ample probable cause to make the warrantless arrest of defendant. She

further found that their decision to move his car was due to the fact it was parked

at the front door of the motel, and not a parking space, and that they intended to

tow it. Since the officers lawfully entered the vehicle to move it, they had the

right to seize the cell phone they saw in plain view, as it was a likely source of

evidence. A communications data warrant, which is not being challenged, was

obtained to make extractions from the phone. Additionally, the judge rejected

defendant's argument that the use by police of a call from Tori for a ride was a

violation of the Act. The law does not apply to that scenario. The trial judge's

rulings were well supported by the credible evidence in the record. State v.

Mandel, 455 N.J. Super. 109, 113-14 (App. Div. 2018) (citing State v. Boone,

232 N.J. 417, 425-26 (2017)).

      Defendant was taken into custody because he committed an offense in the

presence of the officers, and was lawfully searched incident to that arrest. See

State v. Daniels, 393 N.J. Super. 476, 480 (App. Div. 2007). The seizure of the

cell phone from defendant's car was equally lawful because the item was in plain

view. State v. Gonzales, 227 N.J. 77, 90 (2016).

      Affirmed.


                                                                           A-2528-16T3
                                        9